Action heard upon exceptions to the report of the referee theretofore appointed in the action, by consent. His Honor, upon the exceptions filed reversed one of the findings of the referee, approved others, and rendered judgment that the plaintiff, W. E. Baggett, the only party plaintiff in interest, take nothing by his action and pay the costs of the action. The plaintiff excepted and appealed.
The only point presented by this appeal, conceded by the attorneys for both plaintiff and defendant, is whether a judge of the Superior Court can review the findings of fact and law by a referee appointed by consent in an action pending in that court, where the order of reference directs the referee "to hear and determine all issues and questions of law and fact arising upon the pleadings." The precise question has been decided by this Court, and it has been repeatedly ruled that the judge has such power.Smith v. Hicks, 108 N.C. 249, in which several cases are cited; Blalock v.Mfg. Co., 110 N.C. 99; Dunavant v. R. R., 122 N.C. 999; Cummings v.Swepson, 124 N.C. 579; Henderson v. McLain, 146 N.C. 329; sec. 525, Pell's Rev., and cases cited under heading, "Findings of Fact." It is not contended by the plaintiff that there was no evidence to support his Honor's finding of fact reversing the finding of fact of the referee, but that it was contrary to the weight of the evidence. In Henderson v. McLain, *Page 177 146 N.C. 329, this Court said: "The rulings of the judge below upon the exceptions to findings of fact are conclusive, there being evidence upon such findings. Dunnavant v. R. R., 122 N.C. 999, and cases there cited." We conclude there was no error in the judgment appealed from, and the same is
Affirmed.
Cited: McGeorge v. Nicola, 173 N.C. 710.
(183)